DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 


Response to Arguments

Applicant's arguments and amendments received 02/28/2022 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 10-13”. This language corresponds to the newly amended language of claims 1, 11 and 20.  


The video special effect condition may refer to a condition used for addition of a video special effect and may include a joint position condition and a joint motion condition…--para. 0028

It is to be noted that the video special effect condition includes multiple joint position conditions and multiple joint motion conditions as well as the correspondence relationship between the joint position conditions and the joint motion conditions. It is feasible to determine whether the target human joint point satisfies a joint motion condition after the target human joint point satisfies a joint position condition. For example, in response to determining that a user has a drumming action, whether a palm joint point of the user enters a drumhead area needs to be determined first. After it is determined that the palm joint point enters the drumhead area, it is determined whether a top-to-bottom motion state of the palm exists in multiple consecutive image frames before the current image frame. If the top-to-bottom motion state of the palm exists in multiple consecutive image frames before the current image frame, it is determined that the palm joint point of the user has an action of hitting the drumhead area so that the music effect and the animation effect corresponding to the drumhead being hit may be added correspondingly..—para. 0041.


Claim Rejections - 35 USC § 112
Claims 1, 11 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The newly added limitation to claims 1, 11 and 12 “..within an image of a reference object” appears new matter, since there is not support within the specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya et al. US 2015/0310629.

In regard to claim 1 Utsunomiy teaches a method for adding a video special effect, comprising: acquiring an image frame in a video (see the motion information generation circuitry 14 acquires the generated distance image information of each frame..--paragraphs 0071-0072), and recognizing a target human joint point of a user in the image frame (see human body pattern has information on 20 joints..—paragraphs 0073-0074); 5in a case where a position of the target human joint point in the image frame satisfies a joint position condition in a preset video special effect condition (see paragraphs 0073-0074), using the image frame as a target image frame and acquiring at least two consecutive image frames before the target image frame (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..—paragraph 0075); determining a motion state of the target human joint point according to the target human joint point recognized in the at least two consecutive image frames (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..--paragraphs 0075); 10in a case where the motion state of the target human joint point satisfies a joint motion condition, matching the joint position condition, in the video special effect condition (see generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information..—paragraphs 0075), acquiring a video special effect matching the video special effect condition (see paragraphs 0075); and adding, at a video position associated with the target image frame in the video, the video special effect matching the video special effect condition (see motion information generation circuitry 14 thus calculates the coordinates of the joints in the person drawn in the distance image from the coordinates of the human body surface of the person..--paragraphs 0075-0076); wherein the case where the position of the target human joint point in the image frame satisfies the joint position condition in the preset video special effect 10condition comprises: in a case where the position of the target human joint point in the image frame is within an image of a reference object and a position of the target human joint point in a previous image frame of the image frame is not within the image of the reference object, the image frame is determined as the target image frame and it is determined that the target human 15joint point recognized in the target image frame satisfies the joint position condition (see "T-second image" that is an image of the T-second frame and a "(T+t)-second image" that is an image of the (T+t)-second frame, and sets a predetermined area containing the extracted moving object as a recognition target area R1 for specifying the motion information as illustrated in FIG. 6B. If gait training is carried out toward the motion information collector 10 as illustrated in FIG. 5, the specification circuitry 142 obtains the difference in depth between the pixels in the "T-second image" and those in the "(T+t)-second image" to extract pixels whose depth information has changed…--paragraphs 0041, 0075-0076, 0099, 0106-0109), 

15 In regard to claim 2 Utsunomiy teaches a method of claim 1, wherein acquiring the image frame in the video comprises: acquiring the image frame in the video in real time in a process of recording the video (see extraction may be performed in real time when the motion information is obtained..—paragraphs 0117, 0123); and wherein adding, at the video position associated with the target image frame in the video, the video special effect matching the video special effect condition comprises: using a video position of the target image frame as a special effect adding starting point (see the motion information indicates motions of multiple persons at the same time. The motion information storage circuitry 231 stores motion information in association with photographing start time information on the time when photographing of the motion is started..--paragraphs 0183, 0195); and 20adding, from the special effect adding starting point and according to special effect duration of the video special effect matching the video special effect condition, the video special effect to image frames matching the special effect duration in the video (see paragraphs 0075-0076, 0183, 0195).  

 method of claim 2, wherein determining the motion state of the target human joint point according to the target human joint point recognized in the at least two consecutive image 25frames comprises: determining the motion state of the target human joint point according to video positions associated with the at least two consecutive image frames in the video and positions of the target human joint point in the at least two consecutive image frames (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..--paragraphs 0071, 0075-0076).  

In regard to claim 4 Utsunomiy teaches a method of claim 3, wherein the case where the motion state of the target human joint point satisfies the joint motion condition, matching the joint position condition, in the video special effect condition comprises: in a case where a change direction of the positions of the target human joint point in the at least 5two consecutive image frames satisfies a change direction in the joint motion condition, determining that the motion state of the target human joint point satisfies the joint motion condition (see the motion information generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information..--paragraphs 0075-0076).  


In regard to claim 6 Utsunomiy teaches a method of claim 2, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of recording the video (see real-time and display…--paragraphs 0093, 0117, 0123); and wherein during the operation of adding the video special effect to the image frames matching 20the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0075-0076, 0093, 0117, 0123).  

In regard to claim 7 Utsunomiy teaches a method of claim 3, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of 25recording the video (see paragraphs 0093, 0123); and wherein during the operation of adding the video special effect to the image frames matching the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0082, 0093, 0117, 0123). 

In regard to claim 8 Utsunomiy teaches a method of claim 4, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of recording the video; and wherein during the operation of adding the video special effect to the image frames matching 5the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0082, 0093, 0117, 0123).  

 method of claim 5, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of 10recording the video (see paragraphs 0117, 0123); and wherein during the operation of adding the video special effect to the image frames matching the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0117, 0123).  

15 In regard to claim 10 Utsunomiy teaches a method of claim 6, wherein the video special effect comprises at least one of a dynamic animation special effect or a music special effect; and wherein displaying, on the video preview interface in real time, the image frames to which the video special effect is added comprises: drawing the dynamic animation special effect in the image frames of the video on the video 20preview interface in real time, and playing the music special effect (see determines an object whose position changes in a three-dimensional space around the subject to be a moving object in the image information obtained over time by the obtaining circuitry 141..--paragraphs 0103, 0117, 0123).
Claims 11-14, 16-19 list all similar elements of claims 1-4, 6-9, but in terminal device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4, 6-9 applies equally as well to claims 11-14, 16-19.
Claim 20 list all similar elements of claim 1, but in a non-transitory computer-readable storage form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wang et al. US 2018/0047175
Guigues et al. US 2014/0334670
Bulzacki US 2013/0278501

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL T TEKLE/            Examiner, Art Unit 2481